Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 6/4/2019.
Claims 1-8 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2019 is being considered by the examiner. 

Drawings
The drawings received on 6/4/2019 are accepted.

Specification
The specification filed on 6/4/2019 has been accepted.






CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	

Step 1
	Claims 1 and 6 are drawn to a system, and claim 11 is drawn to a method. These are process and machine categories, which are a statutory category of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 6 substantially recites the limitations: 
Claim 6: “a communication part able to communicate with a plurality of mutually different vehicles; a storage part storing economic values respectively held by the plurality of vehicles or the users of the plurality of vehicles; and a control part managing the economic values, wherein the control part is configured: so that when receiving from one vehicle among the plurality of vehicles a pass request signal for other vehicle, it notifies the other vehicle that a pass request has arrived from the one vehicle; and so that when the other vehicle changes lanes or the other vehicle finishes being passed by the one vehicle, it decreases the economic value held by the one vehicle or the user of the one vehicle and 

A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The limitations above recite concepts of gathering information to be reviwed by the user, which falls into the grouping of Certain Methods of Organizing Human Activity because encompass activities that involves multiple people (such as commercial interactions), and a single person such as a person following a set of instructions . For example, the limitations above, in this context allow a user to communicate when they will pass another user while walking or running 
	In addition, clam 1 is a similar versions of claim 6, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.

	Step 2A Prong Two: No
Besides the abstract idea, claims 1 and 6 recite the additional elements: 
 “server”;
The additional elements above represent mere data gathering (e.g., accumulating data, creating records, presenting signals) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are recited so generically (no details whatsoever are provided) that it represents no more than mere claims 1, 6 are directed to the judicial exception. 	

	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities previously known in the industry, see specification figures 1-2.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-5, 7-8  do not add “significantly more” to the eligibility of claims 1, 6 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (U.S. Patent No. 7,398,924), in view of Lueke (U.S. Patent Application Publication No. US 2011/0313665 A1)

Regarding claim 1, Dawson teaches an economic value processing system comprised of a plurality of vehicles able to communicate with each other and managing economic values held by the plurality of vehicles or users of the plurality of vehicles, wherein when, the other vehicle has changed lanes or the other vehicle has finished being passed by the one vehicle, the economic value processing system is configured to decrease the economic value held by the one vehicle or the user of one vehicle and increase the economic value held by the other vehicle or the user of the other vehicle, (when a vehicle is exiting the toll road segment, the exit toll process 501 retrieves an entrance-to-exit base toll 503 and then determines the average E-E average speed 505 for the particular vehicle exiting the toll road. If the overall or E-E average speed is less than a predetermined threshold number 507, which means a driver has driven at a slower rate than a desired free flow rate, then a discount is 509 and the toll charge is processed using the discount. If the E-E average speed for the particular exiting vehicle is not less than the threshold or free flow rate of speed 507, then the toll is processed using the base toll without discount, Col.5 ln 10-67).
Dawson substantially discloses the claimed invention, however, does not explicitly disclose a pass request signal sent from one vehicle among the plurality of vehicles to other vehicle.
However, Lueke teaches see figure 1, element 40 and refer for example to paragraph [0056]); a maneuver detecting section that detects whether or not a passing maneuver to pass the preceding vehicle has been started (see figure 1, elements 12 and 20, and refer for example to paragraphs [0063], [0079] and [0080]); and a warning section that gives a warning to a vehicle driver of the object vehicle at a time when the propriety decision section decides that the object vehicle to be controlled will not be able to pass the preceding vehicle while keeping the traffic regulations, and the maneuver detecting section detects that the passing maneuver has been started (see figure 1, element 50 and refer for example to paragraphs [0057], [0058] and [0059]).
	Given the teachings of the two references and the same environment of operation, namely that for a proper passing maneuver in a vehicle, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Lueke system in the manner described by Lueke in order to provide for increased processing efficiency as suggested by Lueke (refer for example to column 1, lines 52-55), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Regarding claims 2-5, Lueke teaches the amount of decrease when decreasing the economic value held by the one vehicle or the user of the one vehicle is larger than the amount of increase when increasing the economic value held by the other vehicle or the user of the other vehicle, (If the delta is high when then toll needs to be raised, the amount it is raised is proportionally higher. If the delta is high when the toll needs to be reduced, the amount of reduction is inversely proportionally lower—i.e. the drop in toll will be small, Col.3 ln 33-63), the economic value processing system further comprises a server able to mutually communicate with the plurality of vehicles, and the server is configured so as to grant economic value corresponding to a charge to a vehicle sending a purchase request signal or the user of that vehicle when receiving purchase request signals of economic value including charges from the plurality of vehicles, (when a request for toll decrease 801 is processed, the difference between the average speed on the toll segment TA 101 and the average speed on the non-toll segment NTA 103 is determined 803. The amount of the toll decrease is then determined using, for example, a second factor F2 divided by the difference between TA and NTA, wherein F2 is a predetermined amount, for example the number “25”. Next the toll amount for the particular segment being determined is adjusted and rounded-off 807 and the calculated dynamic new toll charge for the particular road segment is processed, stored and displayed 809 on the system display devices, see Fig. 8).
the plurality of vehicles automatically send the purchase request signals to the server when the economic values held by the plurality of vehicles or the users of the plurality of vehicles fall to predetermined amounts or less, (The toll processing may be an actual 219 into a driver's account which is periodically billed to the driver or debited from a driver's account, Col.5 ln 10-25); the economic value processing system further comprises a server able to mutually communicate with the plurality of vehicles, and the pass request is indirectly sent through the server from the one vehicle to the 16other vehicle and the economic values respectively held by the plurality of vehicles or the users of the plurality of vehicles are stored in the server, (server, Fig. 2-4).

Regarding claim 6, Dawson teaches a server comprising: a communication part able to communicate with a plurality of mutually different vehicles; a storage part storing economic values respectively held by the plurality of vehicles or the users of the plurality of vehicles; and a control part managing the economic values, wherein the control part is configured: when the other vehicle changes lanes or the other vehicle finishes being passed by the one vehicle, it decreases the economic value held by the one vehicle or the user of the one vehicle and increases the economic value held by the other vehicle or the user of the other vehicle, (when a vehicle is exiting the toll road segment, the exit toll process 501 retrieves an entrance-to-exit base toll 503 and then determines the average E-E average speed 505 for the particular vehicle exiting the toll road. If the overall or E-E average speed is less than a predetermined threshold number 507, which means a driver has driven at a slower rate than a desired free flow rate, then a discount is determined 509 and the toll charge is processed using the discount. If the E-E average speed for the particular exiting vehicle is not less than the threshold or free flow 507, then the toll is processed using the base toll without discount, Col.5 ln 10-67)
Dawson substantially discloses the claimed invention, however, does not explicitly disclose so that when receiving from one vehicle among the plurality of vehicles a pass request signal for other vehicle, it notifies the other vehicle that a pass request has arrived from the one vehicle; 
However, Lueke teaches see figure 1, element 40 and refer for example to paragraph [0056]); a maneuver detecting section that detects whether or not a passing maneuver to pass the preceding vehicle has been started (see figure 1, elements 12 and 20, and refer for example to paragraphs [0063], [0079] and [0080]); and a warning section that gives a warning to a vehicle driver of the object vehicle at a time when the propriety decision section decides that the object vehicle to be controlled will not be able to pass the preceding vehicle while keeping the traffic regulations, and the maneuver detecting section detects that the passing maneuver has been started (see figure 1, element 50 and refer for example to paragraphs [0057], [0058] and [0059]).
Given the teachings of the two references and the same environment of operation, namely that for a proper passing maneuver in a vehicle, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Lueke system in the manner described by Lueke in order to provide for increased processing efficiency as suggested by Lueke (refer for example to column 1, lines 52-55), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

claim 7, Dawson substantially discloses the claimed invention, however, does not explicitly disclose  the control part is configured to judge that the other vehicle has changed lanes or that the other vehicle has finished being passed based on current position information of the one vehicle and the other vehicle received through the communication part.  However, Lueke teaches see figure 1, element 40 and refer for example to paragraph [0056]); a maneuver detecting section that detects whether or not a passing maneuver to pass the preceding vehicle has been started (see figure 1, elements 12 and 20, and refer for example to paragraphs [0063], [0079] and [0080]); and a warning section that gives a warning to a vehicle driver of the object vehicle at a time when the propriety decision section decides that the object vehicle to be controlled will not be able to pass the preceding vehicle while keeping the traffic regulations, and the maneuver detecting section detects that the passing maneuver has been started (see figure 1, element 50 and refer for example to paragraphs [0057], [0058] and [0059]). Given the teachings of the two references and the same environment of operation, namely that for a proper passing maneuver in a vehicle, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Lueke system in the manner described by Lueke in order to provide for increased processing efficiency as suggested by Lueke (refer for example to column 1, lines 52-55), which fails to patentably distinguish over the prior art absent some novel and unexpected result.



claim 8, Dawson teaches control part is configured to judge that the other vehicle has changed lanes or that the other vehicle has finished being passed by the one vehicle when receiving a signal for payment of the economic value sent from the one vehicle, (when a vehicle is exiting the toll road segment, the exit toll process 501 retrieves an entrance-to-exit base toll 503 and then determines the average E-E average speed 505 for the particular vehicle exiting the toll road. If the overall or E-E average speed is less than a predetermined threshold number 507, which means a driver has driven at a slower rate than a desired free flow rate, then a discount is determined 509 and the toll charge is processed using the discount. If the E-E average speed for the particular exiting vehicle is not less than the threshold or free flow rate of speed 507, then the toll is processed using the base toll without discount, Col.5 ln 10-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627   




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627